Citation Nr: 1428996	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-36 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar spine strain, from June 29, 2007 to March 23, 2011.

2.  Entitlement to a disability rating in excess of 40 percent for lumbar spine strain, from March 24, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 2011 to August 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the case lies with the RO in Wichita, Kansas.

In May 2010, the Veteran presented testimony at a videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing has been asssociated witht the claims file.

In November 2010, the Board remanded the issue of entitlement to an evaluation in excess of 20 percent, from June 29, 2007, for lumbar spine strain for further development, and it now returns to the Board for appellate review.  In an October 2011 rating decision, the VA Appeals Management Center (AMC) increased the rating assigned for the Veteran's lumbar spine strain from 20 percent to 40 percent, effective from March 24, 2011.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's appeal was remanded by the Board in November 2010, so that he could be afforded a new VA examination and that his Social Security Administration (SSA) and recent VA outpatient treatment records could be obtained; once these actions were completed, if the benefit sought on appeal was not granted, a Supplemental Statement of the Case was to be issued.  The SSA records were obtained in April 2011; the VA outpatient treatment records were obtained in June 2011; and a VA examination was conducted in March 2011.  A Supplemental Statement of the Case was issued in October 2011.  Accordingly, the Board finds that there has been substantial compliance with the directives of the November 2010 Remand in this case, such that an additional remand to comply with such directives is not required.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  From June 29, 2007 to March 23, 2011, the Veteran's lumbar spine strain was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2.  From March 24, 2011, the Veteran's lumbar spine strain has been not manifested by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbar spine strain, from June 29, 2007 to March 23, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for a disability rating in excess of 40 percent for lumbar spine strain, from March 24, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in August 2007 and August 2008 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records, as well as his Social Security records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran a VA fee-basis examination in September 2007 and more recently, a VA examination in March 2011.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiners discussed the history of the Veteran's lumbar spine strain, conducted clinical examinations of the Veteran, and elicited information from the Veteran concerning the functional aspects of his lumbar spine disability.  As these examinations included sufficient details as to the current severity of his disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the current state of the Veteran's lumbar spine disability.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for increased rating.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spine strain is currently rated under Diagnostic Codes 5243-5237 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  Diagnostic Code 5237 directs that lumbosacral strain be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

Spine conditions may also be rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  The criteria for IVDS rates the disability according to the number of "incapacitating episodes" suffered per year.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  A 20 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  In this case, the evidence of record does not show that the Veteran has a diagnosis of IVDS.  Furthermore, the March 2011 VA examination noted that the Veteran did not have any incapacitating episodes due to IVDS.  VA treatment records also do not reveal that the Veteran had any incapacitating episodes that required physician prescribed bed rest.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

VA treatment reports dated from July 2007 to June 2011 show the Veteran's treatments for back pain.  No urinary or bowel symptoms were shown.  In July 2007, he complained of complaints of persistent back pain, with prolonged standing and sitting; no incontinence, numbness or weakness in the extremity or radiation was shown.  In June 2009, he complained of pain located in the lumbar region, with radiation to the bilateral hips, down the anterior portion of the left thigh, and associated with intermittent numbness in both feet.  He was started on epidural injections for pain management.  He was continent of bowel and bladder.  In February 2010, he was seen for a neurosurgery consultation for lumbar radiculopathy.  He reported increasing back pain radiating into the left leg, particularly down the posterior aspect of his buttock and posterior thighs, and occasionally into the calf.  He had been using a crutch for the previous 6 months in addition to taking pain medication.  He had epidural steroid injections in the past, which provided no lasting benefit.  It was noted that the Veteran had failed conservative measures and surgical intervention consisting of a left L5-S1 hemilaminectomy/diskectomy was offered.  Magnetic resonance imaging (MRI) of the lumbar spine, conducted in May 2007, revealed degenerative disc disease at L4 through S1, with herniated nucleus pulpous at L4-5 and L5-S1, with mild L4-5 stenosis.

The Veteran's SSA records reflect his complaints that his back condition prevented him from doing basic work around the house and that he was unable to sit or stand for a long period of time or lift things.  A December 2008 physical residual functional capacity assessment indicated that the Veteran was able to occasionally lift and/or carry less than 20 pounds, frequently lift and/or carry less than 10 pounds, stand and/or walk and sit (with normal breaks) for a total of about 6 hours in an 8 hour workday, and do unlimited pushing and/or pulling (operation of hand and/or foot controls).  Postural limitations included frequent climbing, balancing, kneeling, and occasional stooping, crouching and crawling.  In his activities of daily living, the Veteran had problems bending and he did not household chores as he lived with his parents.  He did not drive or shop as his parents took care of it.  He watched television, went to school, worked on the internet and talked on the phone.  He stated he could only walk 20 to 30 feet and lift 10 pounds.  It was noted that his allegations of pain were partially credible; however, his medial findings were not as severe as alleged.

The Veteran was provided a VA fee-basis spine examination in September 2007.  The Veteran reported stiffness in the morning, weakness, and inability to lift heavy weight.  He also reported constant, aching and sharp pain localized at the lower back, which he rated as 8 on a scale of 1 to 10.  The pain could be elicited by physical activity and prolonged standing or sitting or come by itself.  It was relieved by itself or by rest or pain medication.  At the time of pain, he could function without medication.  He had daily pain aggravated by prolonged standing or sitting.  He reported incapacitating episodes as often as once a year, which lasted for 7 days.  Over the past year, he had one episode of incapacitation for a total of 7 days.  The examiner noted the disability's functional impairment included difficulty standing or sitting for long periods, inability to run or jog, and difficulty bending at the waist or lifting the left leg.

On physical examination, the Veteran's posture was slow and antalgic, favoring the left side; his gait was abnormal as it was listing to the left and the left leg was partially elevated off the ground, with most of the weight on the right foot.  The examination revealed no evidence of radiating pain on movement.  Muscle spasm was present.  Tenderness was noted on the left and right paravertebral and the midline.  The straight leg raising test was negative.  There was no ankylosis of the lumbar spine.  Range of motion of the thoracolumbar spine consisted of flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, and bilateral lateral rotation to 20 degrees, with pain occurring at the end of each range of motion.  The examiner noted the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance; there was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed normal motor function, sensory function and reflexes.  The lumbar spine x-ray findings were within normal limits.  The diagnosis was chronic lumbar spine strain.  

In a November 2007 VA physical therapy consultation report, the Veteran reported sharp low back pain aggravated by lifting and bending over and alleviated by rest.  Objectively, his active range of motion was 50 percent throughout.  Neurological tests were normal.  The assessment was chronic low back pain with moderate irritability and moderate severity, with possible radicular signs.  It was noted he had weak lower abdominal/trunk motor control along with poor posture.  A December 2007 physical therapy report stated that the Veteran had improved mobility and decreased symptoms; it was noted active range of motion was approximately 50 to 75 percent throughout.

A December 2007 private treatment report from Dr. Dennis R. Gutzman reflects the Veteran's continuing back and left leg pain going into the left thigh, with no right-sided pain.  No genitourinary dysfunction was shown.  The Veteran's symptoms were worse with bending or stooping and he had pain with prolonged sitting.  His ability to lift was restricted.  On physical examination, there was tenderness in the midline and paraspinal musculature in the left sacroiliac joint, sciatic notch area.  There was pain with forward flexion at 40 degrees.  Dr. Gutzman stated the Veteran had permanent restriction relating to his low back that was no lifting greater than 40 pounds, no repetitive bending, stooping, crawling, or climbing.

In a March 2008 VA physical medicine rehab note, the Veteran complained of constant left lower lumbar pain that increased with bending and sitting and decreased with lying on the floor with legs extended.  He complained occasional pain radiating to the left anterior thigh when walking too much and he had gotten into the habit of limping on the left leg.  He ambulated with slightly antalgic gait with slight limp on the left.  Active range of motion of the lumbar spine in standing was guarded in flexion with fingertips reaching to the knees; extension was decreased by 25 percent and lateral bending allowed fingertips to the knee joint, bilaterally.

A September 2008 VA primary care note stated that the Veteran's pain did not interfere with his ability to function and although he was not working at that time that was secondary to personal choice.  

In a November 2008 written statement, the Veteran reported that his pain in the lumbar region was very severe and got worse every year.  He stated the disability caused difficulty with prolonged standing and sitting and that he had to continuously wear back brace to help his posture.  Sometimes, he would go 4 to 6 weeks of lying in bed because he won't be able to get out of bed nor walk.  He could sit for about 20 minutes and stand about 5 to 10 minutes.  He reported that he had not been able to work since December 2006 due to his back.  He also reported he had issues with endurance, coordination, weakness, and pain on use, and that he needed help with showering, dressing and getting around and could not perform sexual acts due to the disability.

In a February 2009 VA nurse practitioner note, the Veteran reported his back pain still bothered him and it had cost him a couple of jobs, one where he had to sit all day and he was not allowed to stand, and one where he was supposed to stand all day.

At the May 2010 Board hearing, the Veteran testified that he had daily back pain and that he lied down in bed all day.  His current treatment includes Transcutaneous Electrical Nerve Stimulation (TENS) unit, physical therapy, steroid injections, and pain medication.  He needed assistance with daily activities, such as taking a shower and getting dressed.

The Veteran underwent another VA spine examination in March 2011.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported low back pain across lumbar belt line, with radiation to the left thigh only and stopped at the left knee over the previous 18 months.  He denied bowel or bladder changes or diminished capacity.  He also reported severe flare-ups every 1 to 2 month that lasted 3 to 7 days, during which time he was unable to walk or get involved.  He reported symptoms of decreased motion, weakness, spasm, pain across the entire spine.  The examiner noted there were no incapacitating episodes of spine disease.  It was noted the Veteran used two crutches and was unable to walk more than few yards.  

On physical examination, the Veteran's posture, head position and symmetry in appearance were normal.  The gait was abnormal due to weight loading on the left.  The Veteran would not toe-walk, heel-walk or sit or stand long periods due to low back pain.  Active range of motion of the lumbar spine consisted of flexion to 20 degrees, extension to 0 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 35 degrees.  There was no objective pain on active range of motion.  The examiner was unable to test whether there was additional limitation of motion after three repetitions of range of motion, because the Veteran refused the tests due to fear of inducing pain.  Reflex, sensory and motor examination findings revealed normal right lower extremity but diminished reflex and decreased motor strength in the left lower extremity.  As to the disability's effects on his occupation, the Veteran reported that he had been unemployed for 2 to 5 years. Because he was unable to sit for long periods.  The diagnosis based on MRI was degenerative disc disease of the lumbar spine at L4-5 and L5-S1, with left lower extremity radiculopathy without atrophy.  

After consideration of the pertinent evidence of record, the Board concludes that a disability rating greater than 20 percent is not warranted for the Veteran's lumbar spine disability, from June 29, 2007 to March 23, 2011.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5237.  The Veteran's lumbar spine disability was manifested by subjective complaints of pain, stiffness, weakness, muscle spasms and limitation of motion, at most, to 40 degrees of forward flexion, 10 degrees of extension, 15 degrees of bilateral lateral flexion, and 15 degrees of bilateral lateral rotation; the combined range of motion of the thoracolumbar spine, at the least, was 120 degrees.  In particular, the Board considered the results of the December 2007 private evaluation report from Dr. Gutzman showing pain with forward flexion to 40 degrees.  However, a rating greater than 20 percent is not warranted during this time period as there is no evidence of 30 degrees or less of forward flexion or ankylosis of the thoracolumbar spine.  Rather, the evidence clearly demonstrates that the Veteran continued to retain motion in his back with at least 40 degrees of forward flexion.  As there was clearly motion, the medical evidence of record simply does not show ankylosis of the entire thoracolumbar spine, required for the assignment of the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula; also see Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure.").

Additionally, the medical evidence of record does not show that the Veteran's lumbar spine disability increased in severity in terms of limitation of motion due to pain.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  On the September 2007 VA fee-basis examination, the examiner specifically noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination, after repetitive use.  The Board considered the Veteran's lay assertions that in fact, he has problems with endurance, coordination, weakness, and pain on use.  He has also consistently reported inability to stand or sit for prolonged periods of time, and limited ability to bend, stoop, crawl, climb or lift objects.  The Board finds the Veteran's statements to be competent and credible evidence as to increased symptoms relating to his back condition.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Nevertheless, additional limitation of motion due to pain, fatigue, weakness, or lack of endurance beyond that contemplated by the assigned rating for the Veteran's lumbar spine disability has not been shown.  Accordingly, a disability rating greater than 20 percent is not warranted on this basis.

Beginning March 24, 2011, the Board concludes that a rating in excess of 40 percent is not warranted as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Rather, the evidence clearly demonstrates that the Veteran has continued to retain motion in his lower back, albeit severely limited.  Findings obtained through the March 2011 VA examination included, at least, forward flexion of the thoracolumbar spine to 20 degrees, extension to 0 degrees, and lateral flexion and rotation in each direction to 20 and 35 degrees, respectively.  As there was clearly motion, the medical evidence of record simply does not show unfavorable ankylosis of the entire thoracolumbar spine, required for the assignment of the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered whether there is any additional functional loss not contemplated in the current 40 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  On the March 2011 VA examination, there was no objective evidence of pain on active range of motion.  The examiner was unable to test whether there was any additional limitation of after three repetitions of range of motion, because the Veteran refused the test due to fear of inducing pain.  Thus, the level of limitation of motion shown before painful motion is contemplated in the current 40 percent evaluation.  In any event, additional functional loss due to pain approximating a finding of unfavorable ankylosis of the entire thoracolumbar spine has not been shown.  Accordingly, a rating greater than 40 percent on this basis is not warranted.  Id.

Consideration has been given to an increased rating for the Veteran's service-connected lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  However, the record does not reflect that the Veteran's service-connected lumbar spine disability is manifested by intervertebral disc syndrome that resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician during the period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243.  To that effect, the September 2007 examiner stated that there were no signs of intervertebral disc syndrome and the May 2011 VA examiner specifically noted that there were no incapacitating episodes of spine disease.

Finally, a separate rating may be assigned for any neurologic abnormalities associated with the lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2013).  The Veteran's lumbar spine disability has not been manifested by any bowel or bladder impairment.  The record reflects that neurologic manifestations of the Veteran's lumbar spine disability include radiculopathy of the left lower extremity, and a separate rating of 10 percent has been granted for left lower extremity radiculopathy.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, the Rating Schedule contemplates then the veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected lumbar spine disability.  See Thun, 22 Vet. App. at 115.

The Veteran's lumbar spine disability is evaluated by the General Rating Formula, which account for the Veteran's decreased mobility and any additional limitation of motion due to pain, as well as the neurologic symptoms associated with the lumbar spine disability.  He does not have symptoms associated with this disability that have been unaccounted for by the current schedular ratings.  See 38 C.F.R. § 4.71a, General Rating Formula.

When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his lumbar spine disability that have been unaccounted for by the schedular ratings currently assigned.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's lumbar spine disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

This issue has been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's lumbar spine disability, the evidence is against the assignment of ratings in excess of those currently assigned for the Veteran's lumbar spine disability during the period on appeal.  As such, further staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has already brought a separate TDIU claim, and in a December 2009 rating decision, the RO granted entitlement to a TDIU, effective July 14, 2009.  Although, the Veteran reported in the November 2008 statement that he had not been able to work since December 2006 due to his back disability, he did not express disagreement as to the effective date of TDIU awarded by the December 2009 rating decision.  Further, the September 2008 VA primary care physician note indicates that the Veteran's back pain did not interfere with his ability to function although he was not working at that time secondary to personal choice.  Therefore, the evidence does not show that the Veteran's service-connected lumbar spine disability prevented him from securing or following a substantially gainful occupation, prior to July 14, 2009.  Thus, the Board finds that no claim for TDIU, prior to July 14, 2009, has been reasonably raised by the record.


ORDER

Entitlement to a disability rating in excess of 20 percent for lumbar spine strain, from June 29, 2007 to March 23, 2011, is denied.

Entitlement to a disability rating in excess of 40 percent for lumbar spine strain, from March 24, 2011, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


